 

Exhibit 10.1

 

LOAN AGREEMENT

 

 

THIS LOAN AGREEMENT (this "Agreement") dated and effective this 14th day of June
2019

BETWEEN:

 



Lender Name: TIBURON OPPORTUNITY FUND Lender Address:  



 

OF THE FIRST PART and:

 

EDISON NATION, INC (the "Corporation")

909 New Brunswick Ave

Alpha, NJ 08865

 

OF THE SECOND PART

 

BACKGROUND:

 

The Corporation is duly incorporated in the State of Nevada.

 

IN CONSIDERATION OF the Lender providing the Loan to the Corporation, and the
Corporation repaying the Loan to the Lender, both parties agree to keep,
perform, and fulfill the promises, conditions and agreements below:

 

Loan Amount & Interest

 

1. The Lender promises to loan Two Hundred and Fifty Thousand Dollars
($250,000), to the Corporation and the Corporation promises to repay this
principal amount to the Lender, at such address as may be provided in writing.
The loan will be interest bearing at the rate of 1.5% per month through the term
of the loan. The amount stated herein represents the total amount owed by
Corporation to the Lender.

 

Payment & Collateral

 

2. The Corporation shall pay Lender the entire unpaid principal and all accrued
interest upon thirty days notice by email to CFO or CEO of Edison Nation, Inc.
from Lender but no sooner than August 11, 2019 The loan proceeds are being used
to fund general working capital needs of the Corporation. The Lender shall have
a collateral interest in the accounts receivables of SRM Entertainment Ltd
including but not limited to the Disney and Universal receivables.



 

Default

 

3. Notwithstanding anything to the contrary in this Agreement, if the
Corporation defaults in the performance of any obligation under this Agreement,
then the Lender may declare the principal amount owing under this Agreement at
that time to be immediately due and payable.

 



 

 

 

Governing Law, Venue

 

4. This Agreement will be construed in accordance with and governed by the laws
of the State of Nevada.

 

Costs

 

5. All costs, expenses and expenditures including, and without limitation, the
complete legal costs incurred by enforcing this Agreement as a result of any
default by the Corporation, will be added to the principal then outstanding and
will immediately be paid by the Corporation.

 

Assignment

 

6. This Agreement will pass to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and assigns of the Corporation.

 

Amendment

 

7. This Agreement may only be amended or modified by a written instrument
executed by both the Corporation and the Lender.

 

Severability

 

8. The clauses and paragraphs contained in this Agreement are intended to be
read and construed independently of each other. If any part of this Agreement is
held to be invalid, this invalidity will not affect the operation of any other
part of this Agreement.

 

General Provisions

 

9. Headings are inserted for the convenience of the parties only and are not to
be considered when interpreting this Agreement. Words in the singular mean and
include the plural and vice versa. Words in the masculine mean and include the
feminine and vice versa.



 

Entire Agreement

 

10. This Agreement constitutes the entire agreement of the parties and no other
documents or understandings are considered a part of this agreement other than
what is contained herein.

 

 

 





 

The parties have duly affixed their signatures under hand and seal

 

on this 14th day of June, 2019.

 



/s/ Chris Ferguson   Corporation   Chris Ferguson, CEO of Edison Nation, Inc    
     

/s/ Peter Bortel

  Lender(s)  



 



 

